
	
		III
		110th CONGRESS
		2d Session
		S. RES. 599
		IN THE SENATE OF THE UNITED STATES
		
			June 24 (legislative
			 day, June 23), 2008
			Mr. Nelson of Nebraska
			 (for himself, Mr. Harkin,
			 Mr. Hagel, and Mr. Grassley) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Expressing the condolences of the Senate to
		  those affected by the tragic events following the tornado that hit the Little
		  Sioux Scout Ranch in Little Sioux, Iowa, on June 11, 2008.
	
	
		Whereas, on the evening of June 11, 2008, a tornado struck
			 the Little Sioux Scout Ranch in Little Sioux, Iowa;
		Whereas 4 lives were tragically lost, and many other
			 people were injured;
		Whereas Boy Scouts and Boy Scout leaders at the camp
			 showed great heroism and courage in providing aid and assistance to their
			 fellow Scouts;
		Whereas the first responders, firefighters, and law
			 enforcement, and medical personnel worked valiantly to help provide care and
			 comfort to those who were injured;
		Whereas the Boy Scouts of America will continue to feel
			 the loss and remember the courage of the Boy Scouts who were at the Little
			 Sioux Scout Ranch the evening of June 11, 2008;
		Whereas the Boy Scouts of America will continue to develop
			 young men who show the character, strength, and bravery that was demonstrated
			 by the Boy Scouts at the Little Sioux Scout Ranch on the evening of June 11,
			 2008; and
		Whereas the people of Nebraska and Iowa have embraced
			 those affected and will continue to offer support to the families of those who
			 were lost and injured: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 heartfelt condolences to the families and friends of those who lost their lives
			 in the terrible events of June 11, 2008, at the Little Sioux Scout Ranch in
			 Little Sioux, Iowa: Sam Thomsen, Josh Fennen, and Ben Petrzilka of Omaha,
			 Nebraska, and Aaron Eilerts of Eagle Grove, Iowa;
			(2)shares its
			 thoughts and prayers for a full recovery for all those who were injured;
			(3)commends the Boy
			 Scouts of America for the support the organization has provided to the families
			 and friends of those who were lost and injured;
			(4)extends its
			 thanks to the first responders, firefighters, and law enforcement, and medical
			 personnel who took quick action to provide aid and comfort to the victims;
			 and
			(5)stands with the
			 people of Nebraska and Iowa as they begin the healing process following this
			 terrible event.
			
